                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROBERT D. GREENHILL,

                      Plaintiff,
       v.                                            Civil Action 2:19-cv-565
                                                     Chief Judge Algenon L. Marbley
                                                     Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Robert D. Greenhill, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

For the reasons set forth below, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors and AFFIRM the Commissioner’s decision.

I.     BACKGROUND

       Plaintiff filed his applications for DIB and SSI in January 2016, alleging that he was

disabled beginning January 20, 2003. (Doc. 13, Tr. 211–18). After his applications were denied

initially and on reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on April

13, 2018. (Tr. 40–61). On May 3, 2018, the ALJ issued a partially favorable decision. (Tr. 23–

34). The Appeals Council reviewed the ALJ’s decision on its own motion and declined to adopt

the ALJ’s finding that Plaintiff was disabled as of July 19, 2016. (Tr. 6–10).

       Plaintiff filed the instant case seeking a review of the Appeals Council’s decision on

February 19, 2019 (Doc. 1), and the Commissioner filed the administrative record on May 13,

2018 (Doc. 9). A corrected administrative record was filed on August 23, 2019, which serves as
the record in this matter. (Tr. 13). Plaintiff filed his Statement of Errors (Doc. 10), and Defendant

filed an Opposition (Doc. 15). No reply was filed. Thus, this matter is now ripe for consideration.

        A.      Relevant Medical History and Hearing Testimony

        Plaintiff’s statement of errors focuses on his seizure disorder. At the hearing before the

ALJ, Plaintiff testified:

        that he went up to the sixth grade in school, but stopped because he had an abscess
        on his brain. He noted that he underwent a double craniotomy. He stated that he
        tried to return to school, but was unable to because this condition affected his
        memory and concentration. He indicated that he now has one seizure every four to
        six weeks even while on medication. He reported that he has tremors in his left
        hand before he has a seizure, which causes him to drop things. He remarked that
        the seizures last for a few minutes, but that it is taking longer for him to recover.
        He noted that he gets severe headaches most of the time after he has a seizure and
        they last for most of the day. He stated that his medication has been increased and
        changed many times. He mentioned that his doctors have told him not to drive. He
        noted that he has trouble sleeping at night and that he naps for a couple of hours
        during the day. He maintained that he is able to stand for 10 to 15 minutes before
        his legs become weak and sore; he can sit for 20 minutes before his legs go numb
        and begin to swell; and he can lift no more than five pounds so that he does not
        drop objects.

(Tr. 28).

        The ALJ helpfully summarized the evidence relevant to Plaintiff’s seizure disorder:

        The medical evidence of record shows that the claimant has seizure disorder
        (Exhibit 3F, p. 3). The claimant has reported that had a brain abscess removed at
        age 14 and developed seizures thereafter (Exhibit 8F, p. 1). The claimant has
        presented to the doctor indicating that he has as many as one to two tonic-clonic
        seizures per month lasting two to three minutes at a time, which include tongue
        biting and unconsciousness (Exhibit 3F, p. 1). He stated that they used to only
        occur in his sleep, but began happening during the day (Exhibit 5F, p. 12). He has
        also complained of dizziness (Exhibits 5F, pp. 10, 12 and 6F, pp. 4, 19). The
        claimant has had completely normal neurological examinations, without localizing
        signs or neurological deficits (Exhibits 3F, p. 3; S F, pp. 10, 12; and 6F, pp. S , 20).
        A magnetic resonance imaging (MRI) of the brain in May 2016 revealed stable
        areas of encephalomalacia and gliosis with a prior craniotomy in the left frontal and
        left parietal regions, with no new or acute findings (Exhibit 5F, p. 23). The claimant
        has been prescribed Depakote and Lamictal to treat this condition (Exhibits 4F, p.
        13 and 5F, p. 7). Despite this diagnosis, the treatment notes from May 2016 noted
        that the claimant’s seizures had been under good control, with only one event in the
        last year (Exhibit 6F, p. 3).

                                                   2
        …

        As of July 19, 2016, the claimant’s seizure disorder was no longer well controlled
        with medication (Exhibit 9F, p. 10). The treatment notes describe his condition as
        intractable and refractory (Exhibit 9F, p. 13). The medical evidence demonstrates
        that the claimant’s seizure activity has increased and progressed to having daytime
        events as well, with postictal lethargy, confusion, headaches, urinary urgency,
        nausea, and inability to verbalize (Exhibits 9F, pp. 1, 18; 10F, p. 1; 11F, p. 1; 13F,
        p. 1; 17F, pp. 1, 5, 11; 18F, pp. 6, 7; and 19F, p. 1). He has also experienced
        medication toxicity (Exhibit 9F, p. 18). The claimant has had normal neurological
        examinations with the exception of minimal fine kinetic tremor of the bilateral
        upper extremities, which may [be] the result of medication side effects (Exhibits
        9F, p. 17; 11F, p. 1; and 13F, p. 1). An electroencephalogram (EEG) performed in
        September 2016 was abnormal due to the presence of increased amplitude and
        intermittent slowing in the left parasagittal head region, consistent with the
        claimant’s known skull defect and structural defect and/or neural dysfunction in
        that area (Exhibit 9F, p. 5). The claimant has been prescribed Keppra, Depakote,
        Lamictal, Topomax, Aptiom, Brivaracetam, and other medications to treat this
        condition (Exhibits 9F, pp. 6, 18; 10F, p. 4; 11F, p. 2; and 17F, pp. 4, 12). The
        claimant is not considered to be a good epilepsy surgical candidate due to his prior
        surgical history (Exhibit 9F, p. 18) …

(Tr. 29, 31).

        The Appeals Council provided its own summary of the relevant evidence for the time

period beginning on July 19, 2016:

        On July 19, 2016, he reported that seizure medications have helped since his teen
        years in controlling his seizures and that he only has one or two seizures per year
        (Exhibit 9F, page 13). On October 25, 2016, the claimant reported that he had a
        seizure event on October 14, 2016 and that his prior seizures had been in July 2016,
        Easter 2016 and in August 2015 (Exhibit 9F, page 1). On March 7, 2017, the
        claimant reported that he had one seizure a month (Exhibit 11F, page 1). On June
        7, 2017, he reported that he had three nocturnal seizures since his last visit and the
        last seizure occurred on April 23, 2017 (Exhibit 13F, page 1). The claimant
        [completed] a seizure questionnaire on February 28, 2018, after he was given a
        muscle relaxer for a back injury. He also reported that his last seizure prior to that
        event was on December 27, 2017 (Exhibit 17F, page 1). On March 7, 2018, the
        claimant reported an increase in the frequency of his seizures from twice a year to
        one every 6 to 8 weeks (Exhibit 17F, page 1). On March 9, 2018, the claimant had
        two seizures in the prior 12 hours and reported that he usually has a seizure every
        4 to 6 weeks (Exhibit 18F, page 4). Therefore, the claimant’s own subjective
        reports do not support a limitation to missing work two days a month.



                                                  3
          A review of the record shows that the objective clinical signs and findings also do
          not support the additional limitation of missing two days of work a month.
          According to a July 19, 2016 treatment note, a recent MRI was unchanged (Exhibit
          9F, page 18). A September 27, 2016 EEG was abnormal and further testing was
          recommended (Exhibit 9F, pages 7). A June 2017 outpatient EEG was normal
          (Exhibit 13F, page 4). A November 16, 2017 neurological examination revealed
          moderate postural tremors but was otherwise normal (Exhibit 17F, page 11). A
          February 2, 2018 neurological examination showed cranial nerves II-XII were
          intact, strength was full, sensation intact, and no ataxia, drift, mild upper tremor
          that worsens with activity or abnormal movements (Exhibit 17F, page 7). On
          March 7, 2018, the claimant reported running out of Aptiom on February 22, 2018.
          On March 9, 2018 the claimant went to the emergency department after having two
          witnessed seizures in one day (Exhibit l 8F, page 6). However, the claimant’s
          Depakote level was found to be low (Exhibits 18F, pages 10-11; 19F, page 1).

(Tr. 7–8).

          B.     The ALJ’s Decision

          The ALJ found that Plaintiff met the insured status requirement through December 31,

2020 and had not engaged in substantial gainful employment since July 1, 2015, the amended

alleged onset date. (Tr. 25). The ALJ determined that Plaintiff suffered from the following severe

impairments: seizure disorder; obstructive sleep apnea; obesity; depressive disorder; anxiety

disorder; and mild neurocognitive disorder. (Tr. 26). The ALJ, however, found that since July 1,

2015, none of Plaintiff’s impairments, either singly or in combination, met or medically equaled a

listed impairment. (Tr. 26).

          As to Plaintiff’s residual functional capacity (“RFC”) prior to July 19, 2016, the ALJ

opined:

          After careful consideration of the entire record, the undersigned finds that prior to
          July 19, 2016, the date the claimant became disabled, the claimant had the residual
          functional capacity to perform medium work as defined in 20 CFR 404.1567(c) and
          416.967(c) except the claimant should avoid ladders, ropes, or scaffolds and
          moving, hazardous, or heavy machinery; can occasionally crawl; and cannot
          perform commercial d1iving due to seizures. Mentally, the claimant can perform
          simple, routine tasks with any changes being well explained and introduced slowly,
          and with few detailed instructions; can tolerate goal-based work not at a production
          rate pace and with no strict production quotas; can tolerate occasional interaction

                                                   4
          with the public and frequent interaction with co­workers and supervisors; and he
          would be off-task nine percent of the day.

(Tr. 27). Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [his] symptoms [were] not entirely

consistent with the medical evidence and other evidence in the record for the reasons explained in

this decision.” (Tr. 28).

          As to Plaintiff’s residual functional capacity (“RFC”) beginning on July 19, 2016, the ALJ

opined:

          After careful consideration of the entire record, the undersigned finds that
          beginning on July 19, 2016, the claimant has the residual functional capacity to
          perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except
          the claimant should avoid ladders, ropes, or scaffolds and moving, hazardous, or
          heavy machinery; can occasionally crawl; and cannot perform commercial driving
          due to seizures. Mentally, the claimant can perform simple, routine tasks with any
          changes being well explained and introduced slowly, and with few detailed
          instructions; can tolerate goal-based work not at a production rate pace and with no
          strict production quotas; can tolerate occasional interaction with the public and
          frequent interaction with co-workers and supervisors; and he would be off-task nine
          percent of the day. Additionally, the claimant would miss two days of work per
          month.

(Tr. 30–31). The ALJ concluded that Plaintiff “was not disabled prior to July 19, 2016, but became

disabled on that date and has continued to be disabled through the date of this decision.” (Tr. 33).

          The Appeals Council revised the ALJ’s RFC analysis for the relevant time period, opining:

          The claimant’s combination of impairments results in the following limitations on
          his ability to perform work-related activities: the claimant has the residual
          functional capacity to perform medium work as defined in 20 CFR 404.1567(c) and
          416.967(c) except he should avoid ladders, ropes, or scaffolds and moving,
          hazardous, or heavy machinery; can occasionally crawl; and cannot perform
          commercial driving due to seizures. Mentally, the claimant can perform simple,
          routine tasks with any changes being well explained and introduced slowly, and
          with few detailed instructions; can tolerate goal-based work not at a production rate
          pace and with no strict production quotas; can tolerate occasional interaction with
          the public and frequent interaction with co-workers and supervisors; and he would
          be off-task nine percent of the day. In view of the above limitations, the claimant



                                                   5
             has the residual functional capacity to perform a reduced range of the medium
             exertional level.

      (Tr. 9). It concluded that Plaintiff was “not disabled as defined in the Social Security Act at any

      time through the date of the Administrative Law Judge’s decision, April 30, 2018.” (Tr. 10).

II.          STANDARD OF REVIEW

             The Court’s review “is limited to determining whether the Commissioner’s decision is

      supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

      Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

      evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

      relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

      v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

      Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

      be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

      this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

      of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

      4881574, at *2 (S.D. Ohio Aug. 17, 2015).

      III.   DISCUSSION

             Plaintiff raises two grounds for error to reverse the Appeals Council’s decision. (Doc. 10

      at 5–9). First, he argues, the Appeals Council erred by failing to consider the arguments set forth

      in Plaintiff’s July 5, 2018 letter. (Id. at 5). Second, he asserts, the Appeals Council’s RFC analysis

      was not supported by substantial evidence because, “[w]hen looking at Mr. Greenhill’s condition

      as a whole, the medical record and the testimony clearly support the ALJ’s limitation of two

      absences per month.” (Id. at 8).




                                                        6
       Plaintiff cites no authority to support his first argument, (id. at 5), and the Undersigned

could reasonably conclude that he has waived it as a result, see Abdulsalaam v. Franklin Cty. Bd.

of Comm’rs, 637 F. Supp. 2d 561, 576 (S.D. Ohio 2009), aff’d, 399 F. App’x 62 (6th Cir. 2010)

(collecting cases) (holding that undeveloped arguments are waived).               The Undersigned,

nonetheless, assumes for the sake of argument that the ALJ’s failure to consider Plaintiff’s July 5,

2018 letter was erroneous. But “[n]o principle of administrative law or common sense requires us

to remand a case in quest of a perfect opinion unless there is reason to believe that the remand

might lead to a different result.” Shkabari v. Gonzales, 427 F.3d 324, 328 (6th Cir. 2005) (citation

and quotations omitted). As a result, “even where the [Commissioner’s] decision is based on

mistakes, this Court affirms those conclusions if the mistakes constituted harmless error.” Keeton

v. Comm’r of Soc. Sec., 583 F. App’x 515, 524 (6th Cir. 2014).

       Here, any error on the part of the Appeals Council was harmless. Plaintiff’s July 5, 2018

letter restated the same facts and arguments that the ALJ cited in concluding that Plaintiff was

disabled beginning on July 19, 2016. (See Tr. 16–18). But the Appeals Council explicitly

addressed those same facts and arguments in its decision disagreeing with the ALJ’s RFC analysis.

(See Tr. 6–10).    Consequently, there is no reason to believe that remand with instructions to

consider the July 5, 2018 letter would lead to a different result here. Cf. Shkabari, 427 F.3d at 328.

       This case, as a result, turns on Plaintiff’s second assignment of error: Is the Appeals

Council’s RFC analysis supported by substantial evidence? The Undersigned finds that it is. A

plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and mental

limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 155

(6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The Social Security regulations,

rulings, and Sixth Circuit precedent provide that the Commissioner is charged with the final



                                                  7
responsibility in determining a claimant’s residual functional capacity. See, e.g., 20 C.F.R.

§ 404.1527(d)(2) (the final responsibility for deciding the residual functional capacity “is reserved

to the Commissioner”). And it is the Commissioner who resolves conflicts in the medical

evidence. See Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990) (citation omitted) (“The

[Commissioner], and not the court, is charged with the duty to weigh the evidence, to resolve

material conflicts in the testimony, and to determine the case accordingly.”).

       Here, the ALJ concluded that, beginning on July 19, 2016, Plaintiff’s seizure disorder

would cause him to miss two days of work per month and therefore Plaintiff was disabled as of

that date. (Tr. 30–31). The Appeals Council disagreed. (Tr. 3–13). It found that the ALJ’s

conclusion was not supported by substantial evidence and that Plaintiff could perform a reduced

range of work at the medium exertional level. (Tr. 9).

       Plaintiff’s seizure disorder is well-documented, and the record is mixed regarding the

frequency of Plaintiff’s seizures and their effects on Plaintiff’s RFC. Plaintiff testified that he has

seizures every four to six weeks and that those seizures tend to last for a couple minutes. (Tr. 48).

He indicated that medicine tends to help “for a little while,” but he continues to have seizures.

(Id.). After a seizure, it takes Plaintiff approximately 30 minutes to recover. (Tr. 49). Seizures

cause him significant pain, “very, very bad headache[s],” and tremors. (Tr. 50–51). Plaintiff does

not drive because of his seizures. (Tr. 51).

       Progress notes from July 2016 indicate that Plaintiff had been diagnosed with “[p]atrial

symptomatic epilepsy with complex partial seizures, intractable, without status epilepticus.” (Tr.

462). He reported having seizures one to two times per year. (Tr. 463). Plaintiff was prescribed

numerous medications, which caused a number of side-effects, including tremors, dizziness, and

forgetfulness.   (Tr. 464).   The attending physician diagnosed Plaintiff with “symptomatic,



                                                  8
refractory epilepsy” and “significant medication toxicity.” (Tr. 467).       At a follow-up visit in

March 2017, Plaintiff reported having one seizure per month. (Tr. 477). Several months later in

June 2017, the treating source observed that Plaintiff “remains seizure free.” (Tr. 498). In August

2017, Plaintiff reported that he had experienced three nocturnal seizures since his last visit. (Tr.

495). In March 2018, he stated that he was continuing to have seizures every six to eight weeks

and that his seizure frequency had increased. (Tr. 552).

         At his consultative examination with Dr. Phillip Swedberg in April 2016, Plaintiff

indicated that he had seizures one to two times monthly that lasted two to three minutes at a time

and caused him to be unconscious. (Tr. 335). Dr. Swedberg opined that Plaintiff’s physical

examination “was entirely normal”; similarly, Plaintiff’s neurological evaluation was “completely

normal without localizing signs or neurological deficits.” (Tr. 337). He concluded that Plaintiff:

         appears capable of performing a moderate amount of sitting, ambulating, standing,
         bending, kneeling, pushing, pulling, lifting and carrying heavy objects. In addition,
         the patient has no difficulty reaching, grasping, and handling objects. There are no
         visual and/or communication limitations. The patient should avoid working at
         heights or driving commercial vehicles.

(Id.).

         Plaintiff has done his best to identify evidence supporting his position that, after July 19,

2016, his seizures would cause him to miss at least two days of work per month and that therefore

he was disabled. (See Doc. 10 at 7–9). But, as demonstrated above, the record contains substantial

evidence supporting the Appeals Council’s conclusion to the contrary. During the relevant time

period, Plaintiff reported that he had one seizure per month (Tr. 477), was “seizure free” (Tr. 498),

or that he was having seizures every six to eight weeks (Tr. 552). Combined with the generally

normal results of Plaintiff’s neurological testing (Tr. 7–8), this is “relevant evidence” that “a

reasonable mind might accept as adequate to support a conclusion.” Rogers, 486 F.3d at 241



                                                  9
(citation and quotations omitted). And, if the Commissioner’s decision is supported by substantial

evidence, it must be affirmed, “even if a reviewing court would decide the matter differently.” Id.

(citing 42 U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)). In

other words, “if substantial evidence supports the [Commissioner’s] decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting

Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

       Plaintiff’s reliance on the findings of Dr. Swedberg is misplaced. (Doc. 10 at 7). As an

initial matter, Dr. Swedberg conducted his consultative examination in April 2016 (see Tr. 335),

months before the time period at issue in the Appeals Council’s decision. And Plaintiff does not

explain how an examination predating the relevant time period compels a different result here.

More importantly, Dr. Swedberg’s findings suggest that Plaintiff’s seizure disorder had little, if

any, effect on his ability to engage in substantial gainful activity. (See Doc. 337 (finding that

Plaintiff “appears capable of performing a moderate amount of sitting, ambulating, standing,

bending, kneeling, pushing, pulling, lifting and carrying heavy objects. In addition, the patient has

no difficulty reaching, grasping, and handling objects. There are no visual and/or communication

limitations. The patient should avoid working at heights or driving commercial vehicles”).

       At base, Plaintiff’s argument is that the Appeals Council’s weighing of the evidence was

incorrect. But “[t]he [Commissioner], and not the court, is charged with the duty to weigh the

evidence,” Crum, 921 F.2d at 644 (citation omitted), and the Appeal Council’s decision was well

within the “zone of choice within which the decisionmakers can go either way, without

interference by the courts,” Blakley, 581 F.3d at 406 (citation and quotations omitted).




                                                 10
IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors and AFFIRM the Commissioner’s decision.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: November 6, 2019                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  11
